DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendments to claims 1 and 12 filed on 10/21/2021 are acknowledged by the examiner. 
Claims 1-20 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Petrofsky does not describe or suggest a locking hinge as recited in [amended] claims 1 and 12, and the claims that depend from them.
Examiner’s response: The office action has been updated in light of the amendments, and thus Petrofsky still reads on the amended claims as explained in the rejection below. The single locking recess is shown in Modified Fig. 7 of Petrofsky for clarification on the interpretation. 
Examiner’s response: Petrofsky discloses pin 35 (locking element) which is biased against cable 58 by a spring 36, and thus cable 58 automatically urges pin 35 down to penetrate a locking recess via spring 36, see Fig. 8 of Petrofsky. 
Applicant’s arguments, see pages 6-9, filed 10/21/2021, with respect to claims 12-15 have been fully considered and are persuasive.  The rejection of claims 12-15 Collins has been withdrawn. 
Collins is still used in this rejection as a teaching reference. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10, 12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrofsky (US 4,711,242).
Regarding claim 1, Petrofsky discloses a locking hinge (24) (see Fig. 3; hinge assembly 24), comprising:

wherein the locking element (32, 33, 35, 36) is configured to automatically penetrate the locking recess (55, 56) to a first depth (54) within the single locking recess (55, 56) upon the first component (23) reaching a first rotation position relative to the second component (22) (definition of automatic: (of a device or process) working by itself with little or no direct human control, https://www.lexico.com/en/definition/automatic, thus see Figs. 5-8 and Col. 3 lines 1-3, Col. 4 lines 11-33, Col. 3 lines 47-54, and Col. 4 lines 11-17; pin 35 is designed to automatically be raised and penetrate into the single locking recess that is created by the pair of walls 55, 56 to a first depth which is shown by slot 54, as pin 35 is urged downwardly into slot 54 based on the position of cable control 32 as cable 58 urges pin 35 downwardly and pin 35 is biased by spring 36, as seen in Fig. 8, this is automatic as there is no direct human control 

    PNG
    media_image1.png
    551
    538
    media_image1.png
    Greyscale

Modified Fig. 7 of Petrofsky. 
Regarding claim 2, Petrofsky discloses the invention as discussed in claim 1. Petrofsky further discoses wherein, in order to penetrate the locking recess (55, 56), the locking element (32, 33, 35, 36) moves in a radial direction with respect to the pivot axis (61) (see Figs. 5-7; in order to penetrate the locking recess which is formed by the pair of walls 55, 56, the cable control 32, which is part of the locking element, moves in a radial direction with respect to the pivot axis 61, as indicated by the arrows in Figs. 5-7). 
Regarding claim 3, Petrofsky discloses the invention as discussed in claim 1. Petrofsky further discloses wherein at least one of the locking element (32, 33, 35, 36) and the locking recess (55, 56) have at least one step (54, 57) on at least one side surface (see Figs. 5-7 and Col. 4 lines 20-23, and Modified Fig. 5 of Petrofsky below; the locking recess which is the opening formed between the pair of walls 55, 56 has at least one step on a side surface, which is slot 54 and hump 57 on the side surface of cam member 38, labeled in Modified Fig. 5 of Petrofsky, as pin 35 must be lifted above slot 54 and hump 57 to reach a position, and thus is considered to be a step). 

    PNG
    media_image2.png
    775
    724
    media_image2.png
    Greyscale

Modified Fig. 5 of Petrofksy. 
Regarding claim 8, Petrofsky discloses the invention as discussed in claim 1. Petrofsky further discloses wherein the locking element (32, 33, 35, 36) is arranged in such a manner that, during pivoting of the first component (23) relative to the second component (22), the locking element slides along a surface of the first component (23), in which the locking recess (55, 56) is located (see Fig. 5-6 and Col. 4 lines 11-23; pin 35 slides downwardly along a surface into the opening between the pair of walls 55, 56 or the single locking recess, which is part of a surface of the first component, see Fig. 3 and 5-6). 
Regarding claim 9, Petrofsky discloses the invention as discussed in claim 1. Petrofsky further discloses a release device (58) which is designed to remove the locking element (32, 33, 35, 36, 58) from the locking recess (55, 56) (see Col. 4 lines 11-30 and Fig. 7; position cable 58 removes pin 35 from the single locking recess which is the opening space between the pair of walls 55, 56 when changing positions). 
	Regarding claim 10, Petrofsky discloses the invention as discussed in claim 1. Petrofsky further discloses an orthopedic device comprising at least one locking hinge as claimed in claim 1 (see Fig. 1, Abstract, and Col. 3 lines 4-10; brace 20 for a knee joint comprises hinge assembly 24).
	Regarding claim 12, Petrofsky discloses a locking hinge (24) (see Fig. 3; hinge assembly 24), comprising: 
	a first component (23) having a single locking recess (55, 56) (see Figs. 5-6 and Modified Fig. 7 of Petrofsky; the single locking recess is labeled in Modified Fig. 7 of Petrofsky as the space between the pair of walls 55, 56 is penetrated to permit/prevent pivoting movement and thus is a single locking recess); and 
	a second component (22) mounted pivotally mounted to the first component (23) about a pivot axis (61) (see Figs. 5-6; support rod 23 and 22 are mounted on each other via cam 38 and cam housing 39 so as to be pivotable about pivot axis 61), the second component (22) having a locking element (32, 33, 35, 36) (see Figs. 5-6 and Col. 4 lines 11-23; pin 35 is selectively controlled and carried within cable assembly 33 and pin 35 is baised against spring 36 when cable control 32 is positioned to automatically penetrate slot 54, and pocket between walls 55, 56 to prevent/permit a pivoting movement, and thus elements 32, 33, 35, 36 make up the locking element), the locking element (32, 33, 35, 36) configured to automatically extend into the single locking recess (55, 56) to a first depth (54) within the single locking recess (55, 56) upon the first component (23) reaching a first rotation position relative to the second component (22) (definition of automatic: (of a device or process) working by itself with little or no direct human control, https://www.lexico.com/en/definition/automatic, thus see Figs. 5-8 and Col. 3 lines 1-3, Col. 4 lines 11-33, Col. 3 lines 47-54, and Col. 4 lines 11-17; pin 35 is designed to automatically be raised and penetrate into the single locking recess that is created by the pair of walls 55, 56 to a first depth which is shown by slot 54, as pin 35 is urged downwardly into slot 54 based on the position of cable control 32 as cable 58 urges pin 35 downwardly and pin 35 is biased by spring 36, as seen in Fig. 8, this is automatic as there is no direct human control of pin 35 being raised by a human and positioned into locking recess 55, 56, and thus pin 35 can automatically penetrate locking recess 55, 56 to a first depth of slot 54 upon support rod 23 reaching positions 1, which is a rotated position, relative to support rod 22; furthermore, the movement of pin 35 is a necessary result of movements due to other components (control cable 32) in the structure, and thus is construed to be automatic), and wherein the locking element (32, 33, 35, 36) is configured to automatically penetrate the locking recess (55, 56) to a second depth within the single locking recess (55, 56) upon the first component (23) reaching a second rotation position relative to the second component (22) (see Figs. 5-6 and 8, and Col. 4 lines 18-23, Col. 3 lines 1-3, Col. 4 lines 11-33, and Col. 3 lines 47-54; pin 35 is configured to automatically penetrate the single locking recess that is formed between the pairs of walls 55, 56 to a second depth when pin 35 is raised upwardly above hump 57 via cable 58 as it is biased by spring 36 via cable control 32 and positioned within the single locking recess or pocket defined between the pair of end walls 55, 56, see Col. 4 lines 18-23, upon support rod 23 reaching a second rotation position relative to support rod 22, as best seen in Fig. 6 as cable control 32 is positioned to position no. 2, definition of automatic: (of a device or process) working by itself with little or no direct human control, https://www.lexico.com/en/definition/automatic, furthermore, the movement of pin 35 is a necessary result of movements due to other components (control cable 32) in the structure, and thus is construed to be automatic), the first and second positions and the first and second depths representing at least two different locking positions to prevent pivoting movement of the first component (23) relative to the second component (22) in a first direction and permit pivoting movement of the first component (23) relative to the second component (22) in a second direction opposite the first direction (see Col. 4 lines 11-26 and Col. 3 lines 23-35; the first and second depths are the first and second positions, respectively, which represent two locking positions that prevent pivoting movement of support rod 23 relative to support rod 22 in a first direction, see Fig. 5, and permit pivoting movement of support rod 23 relative to support rod 22 in a second direction opposite the first direction when the wearer desires to free his knee joints for stimulated walking, see Fig. 6).
	Regarding claim 13, Petrofsky discloses the invention as discussed in claim 12. Petrofsky further discloses wherein the locking element (32, 33, 35, 36) moves in a radial direction with respect to the pivot axis (61) in order to extend into the locking recess (55, 56) (see Figs. 5-7; in order to extend into the locking recess which is formed by the pair of walls 55, 56, the cable control 32, which is part of the locking element, moves in a radial direction with respect to the pivot axis 61, as indicated by the arrows in Figs. 5-7). 
	Regarding claim 19, Petrofsky discloses the invention as discussed in claim 12. Petrofsky further discloses wherein the locking element (32, 33, 35, 36) is arranged in such a manner that the locking element (32, 33, 35, 36) slides along a surface of the first component (23) in which the locking recess (55, 56) is located during pivoting of the first component (23) relative to the second component (22) (see Fig. 5-6 and Col. 4 lines 11-23; pin 35 slides downwardly along a surface into the opening between the pair of walls 55, 56 or the single locking recess, which is part of a surface of the first component, for the pivoting of first component 23 and second component 22, see Fig. 3 and 5-6).
	Regarding claim 20, Petrofsky discloses the invention as discussed in claim 12. Petrofsky further discloses a release device (58) which is designed to remove the locking element (32, 33, 35, 36) from the locking recess (55, 56) (see Col. 4 lines 11-30 and Fig. 7; position cable 58 removes pin 35 from the space between the pair of walls 55, 56 which is the locking recess, when changing positions). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14-15is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky in view of Collins (US 3,833,942). 
Regarding claim 4, Petrofsky discloses the invention as discussed in claim 3. 
Petrofsky does not disclose wherein the at least one step of the locking element and the at least one step of the locking recess are designed to at least one of differ in width and differ in depth. 
However, Collins teaches an analogous locking hinge (see Figs. 1-2 and 4-6), wherein the at least one step of the locking element (16) and the at least one step of the locking recess (26) are designed to at least one of differ in width and differ in depth (see Figs. 4-6; notch 26 form teeth on wheel 22 and thus the teeth replicate at least one step, as seen in Figs. 4-6, and locking member 16 has nose portion 20, which is in the shape of a step to engage with notch 26, and thus nose portion 20 and notch 26 which forms teeth on wheel 22 differ in width in order for them to engage with each other)) providing to prevent the rotation of the locking member (see Col. 1 lines 64-67 et seq. Col. 2 lines 1-13) in order to prevent pivoting movement between a joint of a user when not desired by a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted  the locking element or pin of Petrofsky with the locking element (16 of Collins) and at least one step (20 of Collins), and to have substituted slot 54 of Petrofsky with notch 26 as taught by Collins to have provided an improved locking hinge, as the locking mechanism in Collins is functionally equivalent to the locking mechanism of Petrofsky and therefore is obvious to make the substitution,, that prevents the rotation of the locking member (see Col. 1 lines 64-67 et seq. Col. 2 lines 1-13) in order to prevent pivoting movement between a joint of a user when not desired by a user. 
Regarding claim 14, Petrofsky discloses the invention as discussed in claim 12. Petrofsky discloses wherein the locking recess (55, 56) has at least one step on at least one side surface (see Figs. 5-7 and Col. 4 lines 20-23, and Modified Fig. 5 of Petrofsky; the locking recess which is the opening formed between the pair of walls 55, 56, see Modified Fig. 7 of Petrofsky, has at least one step on a side surface, which is slot 54 and hump 57 on the side surface of cam member 38, labeled in Modified Fig. 5 of Petrofsky, as pin 35 must be lifted above slot 54 and hump 57 to reach a position, thus is considered to be a step). 
Petrofsky does not disclose wherein the locking element has at least one step on at least one side surface. 
However, Collins teaches an analogous locking hinge (see Figs. 1-2 and 4-6) and locking element (16), wherein the locking element (16) has at least one step (20) on at least one side surface (see Figs. 4-6; locking member 16 includes nose portion 20, which is at least one step on a side surface) providing to prevent the rotation of the locking member (see Col. 1 lines 64-67 et seq. Col. 2 lines 1-13) in order to prevent pivoting movement between a joint of a user when not desired by a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the locking element or pin of Petrofsky with the locking element (16 of Collins) having at least one step (20 of Collins) on at least one side surface, and to have substituted slot 54 of Petrofsky with notch 26 as taught by Collins to have provided an improved locking hinge, as the locking mechanism in Collins is functionally equivalent to the locking mechanism of Petrofsky and therefore it is obvious to make the substitution, that prevents the rotation of the locking member (see Col. 1 lines 64-67 et seq. Col. 2 lines 1-13) in order to prevent pivoting movement between a joint of a user when not desired by a user.
Regarding claim 15, Petrofsky in view of Collins discloses the invention as discussed in claim 14. Petrofsky in view of Collins further discloses wherein the at least one step of the locking element (16 of Collins) and the at least one step of the locking recess (55, 56 of Petrofksy) differ in at least one of width and depth (as previously modified above (see claim 14), the at least one step of the locking element 16 of Collins has a smaller width than the at least one step of the locking recess 55, 56 of Petrofsky as the at least one step of the locking recess 55, 56 of Petrofsky, which are notch 26 of Collins and hump 57 of Petrofsky, engages nose portion 20 of Collins of the locking element 16 of Collins, and thus the nose portion 20 of Collins must differ in width in order to engage and fit into notch 26 of Collins)). 
Claims 5-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky in view of Lidolt et al. (US 2005/0039762 A1).
Regarding claim 5, Petrofsky discloses the invention as discussed in claim 1. 
Petrofsky does not disclose wherein at least one of the locking element and the locking recess has at least one side surface which is beveled relative to a radial direction. 
However, Lidolt teaches an analogous locking hinge (6) wherein at least one of the locking element (25, 26) and the locking recess (24) has at least one side surface which is beveled relative to a radial direction (definition of beveled: having a sloping edge or surface, https://dictionary.cambridge.org/us/dictionary/english/bevelled, see modified Fig. 7 below; lower end 26 of locking pin 25 has a sloping edge labeled as B along the radius, and locking recess 24 has a matching sloping edge labeled as B along the radius, see [0031]) providing to lock the lower and upper part of the hinge together to permit the function of a limb (see [0031] and [0002]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking recess of Petrofsky to have a beveled side surface as taught by Lidolt and to have modified the locking element or pin of Petrofsky to have included a lower end (26) surface to be beveled as taught by Lidolt in order to have provided an improved hinge that locks the lower and upper part of the hinge together to permit the function of a limb (see [0031] and [0002]). 
Regarding claim 6, Petrofsky in view of Lidolt discloses the invention as discussed in claim 5.
Petrofsky in view of Lidolt does not disclose wherein the beveled side surface of the locking element and the beveled side surface of the locking recess have the same angle relative to the radial direction. 
However, Lidolt teaches an analogous locking hinge (6) wherein the beveled side surface (B) of the locking element (25, 26) and the beveled side surface (B) of the locking recess (24) have the same angle relative to the radial direction (see [0031] and Figs. 3, 5, and modified Fig. 7 below; lower end 26 of locking pin 25 is shaped to match the locking recess 24, thus the beveled side surface B have the same angle along the radius) providing to lock the lower and upper part of the hinge together to permit the function of a limb (see [0031] and [0002]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the beveled side surface of the locking recess and locking element of Petrofsky in view of Lidolt to have the same angle relative to the radial direction as taught by Lidolt in order to have provided an improved hinge that locks the lower and upper part of the hinge together to permit the function of a limb (see [0031] and [0002).

    PNG
    media_image3.png
    435
    295
    media_image3.png
    Greyscale

Modified Fig. 7 of Lidolt. 
Regarding claim 16, Petrofsky discloses the invention as discussed in claim 12. 
Petrofsky does not disclose wherein the locking element and the locking recess each have at least one side surface which is beveled relative to a radial direction. 
However, Lidolt teaches an analogous locking hinge (6) wherein the locking element (25, 26) and the locking recess (24) each have at least one side surface which is beveled relative to a radial direction (definition of beveled: having a sloping edge or surface, https://dictionary.cambridge.org/us/dictionary/english/bevelled, see modified Fig. 7 above; lower end 26 of locking pin 25 has a sloping edge labeled as B along the radius, and locking recess 24 has a matching sloping edge labeled as B along the radius, see [0031]) providing to lock the lower and upper part of the hinge together to permit the function of a limb (see [0031] and [0002]). 
Therefore, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking recess of Petrofsky to have a beveled side surface as taught by Lidolt and to have modified the locking element or pin of Petrofsky to have included a lower end (26) surface to be beveled as taught by Lidolt in order to have provided an improved hinge that locks the lower and upper part of the hinge together to permit the function of a limb (see [0031] and [0002]).
Regarding claim 17, Petrofsky in view of Lidolt discloses the invention as discussed in claim 16. 
Petrofsky in view of Lidolt does not disclose wherein the beveled side surface of the locking element and the beveled side surface of the locking recess have the same angle relative to the radial direction. 
However, Lidolt teaches an analogous locking hinge (6) wherein the beveled side surface (B) of the locking element (25, 26) and the beveled side surface (B) of the locking recess (24) have the same angle relative to the radial direction (see [0031] and Figs. 3, 5, and modified Fig. 7 below; lower end 26 of locking pin 25 is shaped to match the locking recess 24, thus the beveled side surface B have the same angle along the radius) providing to lock the lower and upper part of the hinge together to permit the function of a limb (see [0031] and [0002]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the beveled side surface of the locking recess and locking element of Petrofsky in view of Lidolt to have the same angle relative to the radial direction as taught by Lidolt in order to have provided an improved hinge that locks the lower and upper part of the hinge together to permit the function of a limb (see [0031] and [0002). 
Claims 7, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky in view of Doty et al. (US 7,235,058 B2).
Regarding claim 7, Petrofsky discloses the invention as discussed in claim 1. 
Petrofsky does not disclose wherein a pivoting angle about the pivot axis of between 0 degrees and 30 degrees lies between the two locking positions at a furthest distance from each other. 
However, Doty teaches an analogous locking hinge (20) wherein a pivoting angle about the pivot axis of between 0 degrees and 30 degrees lies between the two locking positions at a furthest distance from each other (see Figs. 2-3, Col. 7 lines 35-45, Col. 8 lines 32-38, and Col. 10 lines 57-62; a pivoting angle about a pivot axis that is the center is 10 degrees between a locking position that is at 0 degrees and a second locking position that is at 10 degrees) providing a brace for people who suffer from disorders that make walking and standing challenging, and offers a brace that prevents knee flexion when necessary (see Col. 1 lines 12-26 and Col. 10 lines 61-62).
Therefore, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivoting angle of Petrofsky to be 10 degrees as taught by Doty in order to have provided an improved locking hinge for an orthopedic device for people who suffer from disorders that make walking and standing challenging, and offers a brace that prevent knee flexion when necessary (see Col. 1 lines 12-26 and Col. 10 lines 57-62).
Regarding claim 11, Petrofsky in view of Doty discloses the invention as discussed in claim 7. Pretrofsky in view of Doty further discloses wherein the pivoting angle is between 5 degrees and 15 degrees (as previously modified above (see claim 7), the pivoting angle is 10 degrees which is between the range of 5 degrees and 15 degrees). 
Regarding claim 18, Petrofsky discloses the invention as discussed in claim 12. 
Petrofsky does not disclose wherein a pivoting angle about the pivot axis of between 0 degrees and 30 degrees lies between the two locking positions at a furthest distance from each other. 
However, Doty teaches an analogous locking hinge (20) wherein a pivoting angle about the pivot axis of between 0 degrees and 30 degrees lies between the two locking positions at a furthest distance from each other (see Figs. 2-3, Col. 7 lines 35-45, Col. 8 lines 32-38, and Col. 10 lines 57-62; a pivoting angle about a pivot axis that is the center is 10 degrees between a locking position that is at 0 degrees and a second locking position that is at 10 degrees) providing a brace for people who suffer from disorders that make walking and standing challenging, and offers a brace that prevents knee flexion when necessary (see Col. 1 lines 12-26 and Col. 10 lines 61-62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivoting angle of Petrofsky to be 10 degrees as taught by Doty in order to have provided an improved locking hinge for an orthopedic device for people who suffer from disorders that make walking and standing challenging, and offers a brace that prevent knee flexion when necessary (see Col. 1 lines 12-26 and Col. 10 lines 57-62).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754